DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.   
Such claim limitation(s) is/are: an arris for leaning against a perforation of a snap ring, in claim 1.
Such claim limitation(s) is/are: two protruding blocks… for restraining the snap ring from being separated from the posts, in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the arris for leaning against a perforation of a snap ring, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Note; the drawings never show that arris (23) actually engages with perforation (41, see Figures 4 and 8). 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murphy (4476750).

In reference to claim 1, Murphy discloses snap ring pliers, comprising: two levers (11 and 12) pivotally connected to each other (at 15) and being relatively pivotable (Column 2,  Lines 52-57), the two levers each having a control end (13 and 14, respectively) at a distal end thereof (Figures 1, 6 and 10), two posts (16) respectively fixed to the control ends of the two levers (Figures 1, 6 and 10), the posts each having a complete surface without a notch (Figures 1, 6 and 10), the posts each having a non-circular cross-section (i.e. hex, see abstract) and at least one an arris (formed as one of the corner portions of the hex shaped post [16] adjacent to 51 or even formed as the upper surface of 16, see Figures 6 and 10) and is capable of “leaning against a perforation” (i.e. lower portion of 18 or 19) of a snap ring (Figures 11 and 12) because the limitation “leaning against a perforation” is considered intended use and a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim and since the prior art has met all of the structural limitations pertaining 

In reference to claim 2, the examiner notes that the method of forming the device (i.e. “posts are formed by an extrusion molding process”) is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight. 

In reference to claim 3, Murphy discloses that the two levers each have an inner side (inner portion of 11 and 12, respectively, Figure 1) and an outer side (outer portion of 11 and 12, respectively, Figure 1), the inner sides of the two levers are arranged in a face-to-face manner (Figure 1), the outer sides of the two levers are arranged in a back-to-back manner (Figure 1), the posts (16) each slant outwardly (at least in part) relative to an axial direction of a corresponding one of the levers (see figure below).
[AltContent: connector][AltContent: connector][AltContent: connector]
[AltContent: textbox (Axial direction of a corresponding one of the levers)][AltContent: arrow][AltContent: textbox (Slanting 
outwardly)][AltContent: textbox (Slanting 
outwardly)][AltContent: ][AltContent: ]
    PNG
    media_image1.png
    375
    441
    media_image1.png
    Greyscale



[AltContent: textbox (Oblique stop portion )][AltContent: textbox (Oblique stop portion )][AltContent: connector][AltContent: arrow][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: arrow]
    PNG
    media_image2.png
    776
    641
    media_image2.png
    Greyscale



In reference to claim 5, Murphy discloses that each of the posts (16) has a concave curved surface at an outer side (see figure below) and a flat surface at an inner side (see figure below), the concave curved surfaces of the posts are arranged in a back-to-back manner, and the flat surfaces of the posts are arranged in a face-to-face manner (see figure below).
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Flat surface)][AltContent: textbox (Flat surface)][AltContent: textbox (Concave curved 
surface)][AltContent: textbox (Concave curved 
surface)]
    PNG
    media_image3.png
    414
    476
    media_image3.png
    Greyscale


In reference to claim 6, Murphy discloses that the protruding blocks (51) are respectively disposed on axial end faces of the posts, and the protruding blocks each has an oblique stop portion extending inwardly (see figure below). 

[AltContent: textbox (Oblique stop portion extending inwardly)][AltContent: textbox (Oblique stop portion extending inwardly)][AltContent: arrow][AltContent: connector][AltContent: arrow][AltContent: connector][AltContent: connector][AltContent: connector]
    PNG
    media_image3.png
    414
    476
    media_image3.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6 are also rejected under 35 U.S.C. 103 as being unpatentable over Murphy (4476750) in view of Kulp (3040420).

In further reference to claim 4, Murphy discloses the claimed invention as previously mentioned above and assuming arguendo that Murphy lacks, that the protruding blocks 

In further reference to claim 5, Murphy discloses that each of the posts (16) has a concave curved surface at an outer side (see figure previously shown above) and a flat surface at an inner side (see figure previously shown above), the concave curved surfaces of the posts are arranged in a back-to-back manner, and the flat surfaces of the posts are arranged in a face-to-face manner (see figure previously shown above).

In further reference to claim 6, Murphy discloses that the protruding blocks (51) are respectively disposed on axial end faces of the posts, and Kulp further shows that it is known to form protruding blocks (87) with an oblique stop portion (formed as the portion opposite to portions 91 and 93, respectively, Figure 9) extending inwardly (Figure 9). 
Claims 6 and 7 are also rejected under 35 U.S.C. 103 as being unpatentable over Murphy (4476750) in view of Kulp (3040420) and Nakamoto (5542167).

In further reference to claim 6, Murphy discloses the claimed invention as previously mentioned above and assuming arguendo that, Murphy as modified by Kulp lack, having an oblique stop portion extending inwardly, than Nakamoto is hereby used for teaching that it is old and well known in the art at the time the invention was made to provide snap ring pliers (1) comprising posts (27 and 35) having blocks (39 and 40) thereon, which can be placed in reversed orientations (Figures 7a-7c). Thus, because blocks (51), of Murphy, are modified to include oblique stop portions (at 91 and 93, respectively), as taught by Kulp, can be reversed from the teachings, of Nakamoto, the oblique stop portions (91 and 93, respectively) would extend inwardly. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to reverse the orientation of the posts, of Murphy, with the known technique of providing reversible posts, as taught by Nakamoto, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device that can be switched into different orientations thereby more easily allowing the device to be used on various different workpieces (e.g. a shaft snap ring and a hole snap ring).

In reference to claim 7, Murphy discloses the claimed invention as previously mentioned above and shows a reversed orientation of the posts as in claim 7, but lacks, each of the posts has a flat surface at an outer side and a concave curved surface at an inner .

Claim 7, is also rejected under 35 U.S.C. 103 as being unpatentable over Murphy (4476750) in view of Nakamoto (5542167).

In further reference to claim 7, Murphy discloses the claimed invention as previously mentioned above and shows a reversed orientation of the posts as in claim 7, but lacks, each of the posts has a flat surface at an outer side and a concave curved surface at an inner side, the flat surfaces of the posts are arranged in a back-to-back manner, and the concave curved surfaces of the posts are arranged in a face-to-face manner. However, Nakamoto teaches that it is old and well known in the art at the time the invention was made to provide snap ring pliers (1) comprising posts (27 and 35) having blocks (39 and 40) thereon, which can be placed in reversed orientations (Figures 7a-7c). It would have .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nakamoto (2004/0148746) also shows that it is old and well known in the art provide reversible posts (4 and 5, Figure 10 and 11). Owoc (6678930) shows various tips (50 and 51) that can be used for snap-ring pliers as needed by the user (Figures 8a-8g). Weglage (4577382) shows a modified form an oblique stopping portion (36) that is angled (Figure 2) with respect to a vertical axis (48). Petrie (5079977) shows snap-ring pliers having various attachment mechanisms for connecting a post (105) having a tip (100) thereon, wherein said post has a curved side opposite to flat side (at 111, Figure 11 and 12). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J SCRUGGS whose telephone number is (571)272-8682.  The examiner can normally be reached on M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J SCRUGGS/Primary Examiner, Art Unit 3723